EXHIBIT 10.18
LEASE MODIFICATION AND EXTENSION AGREEMENT
     This Agreement is dated as of May 12th, 2010 between FIFTH AVENUE PARTNERS,
L.P., having an office at 13 East 16th Street, Suite #400, New York, New York
10003 (“Owner” or “Landlord”) and INTERACTIVE THERAPY GROUP CONSULTANTS, INC., a
corporation having an address at 19 West 21st Street, New York, NY 10010
(“Tenant”).
Recitals
     A. Landlord is the current owner of the premises having an address at 19
West 21st Street, New York, NY 10010 (“Building”).
     B. Tenant occupies Suite #701 of the Building pursuant to a Lease dated
May 23, 2005 between FIFTH AVENUE PARTNERS, L.P., as Landlord, and INTERACTIVE
THERAPY GROUP, INC. (which should have been referred to as INTERACTIVE THERAPY
GROUP CONSULTANTS, INC.), as Tenant.
     C. The Lease for Suite #701 provides that it shall terminate on July 31st,
2010 unless otherwise renewed or extended.
     D. Landlord and Tenant wish to modify and extend the Lease for an
additional term of three (3) years (the “Modification and Extension Period”).
Upon payment of Ten ($10.00) Dollars by Tenant to Landlord, the receipt and
sufficiency of which is acknowledged, Landlord and Tenant agree that:
          1. The terms of the Lease shall expire on July 31st, 2013 unless
sooner terminated pursuant to the provisions of the Lease.
          2. Annual Fixed Rent for Suite #701 for the Modification and Extension
Period from August 1st, 2010 through July 31st, 2013 shall be payable as
follows:
August 1st, 2010 until July 31st, 2011 — $66,287.20
August 1st, 2011 until July 31st, 2012 — $68,275.81
August 1st, 2012 until July 31st, 2013 — $70,324.08
               Provided Tenant is then in possession of the Premises and is not
in default under the terms and provisions of the Lease, and further provided
Tenant notifies Owner of its intention to exercise its option in writing via
certified mail, return receipt requested, at least six months prior to the
expiration of the Lease term then in effect, time being of the essence, Tenant
shall have one option to extend the Lease for a period of two (2) years. There
shall be no further options. Annual Fixed Rent for Suite #701 for the Option
Period from August 1st, 2013 until July 31st, 2015 shall be payable as follows:
August 1st, 2011 until July 31st, 2012 — $72,433.80
August 1st, 2012 until July 31st, 2013 — $74,606.81
               All Rent shall be paid on the first day of each month in advance
in equal monthly installments.
          3. Article 69.II.(i) (“SUBLEASING AND ASSIGNMENT”) shall be amended
for the Modification and Extension Period to read as follows: “In the event of
such subletting or assignment, Tenant shall pay to Owner One Thousand Dollars
($1,000.00) as a fee for same, as well as all reasonable attorneys costs.”
          4. Article 71.1.3 (“REAL ESTATE TAX ESCALATION”) shall be amended for
the Modification and Extension Period to provide that the term “Owner’s Basic
Tax Liability” shall mean the Taxes

 



--------------------------------------------------------------------------------



 



attributable to the Land and the Building for the New York City fiscal year
2010/2011, and “Owner’s Base Year” shall mean the New York City fiscal year
2010/2011, commencing on July 1st, 2010.
          5. The following shall be included as Article 78 (“USA PATRIOT ACT”)
of the Lease: “Tenant represents, warrants and covenants that neither Tenant nor
any of its partners, officers, directors, members or shareholders (i) is listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State; (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R.
Part 515; (v) is listed on any other publicly available list of terrorists,
terrorist organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading With the Enemy Act, 50 U.S.C.
App. 1-44, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ. L.
No. 101-513; the United States Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).”
          6. The following shall be included as Article 79 (“TENANT’S
TELECOMMUNICATIONS RESPONSIBILITIES”) of the Lease: “Tenant acknowledges and
agrees that all telephone and other communications services desired by Tenant
shall be ordered, installed and utilized at the sole expense of Tenant. Unless
Landlord otherwise requests or consents in writing, all of Tenant’s
communication and related equipment, including but not limited to, computers,
electronic equipment and devices, switches, routers, modems, cables, conduits,
wiring satellite dishes and antennas (“Communication Equipment”) shall be and
remain solely within the Tenant’s premises and, if permitted by Landlord in
writing, the telephone closet(s) on the floor(s) on which the Tenant’s premises
is located, in accordance with rules and regulations adopted by Landlord from
time to time. Any installation of Communications Equipment by, or on behalf of
Tenant shall be strictly in accordance with all applicable governmental laws,
codes, rules and regulations (Governmental Codes”) and Tenant shall maintain
same in a safe manner and condition and shall comply with the requirements of
all present and future Governmental Codes and regulations of the Board of Fire
Underwriters or similar agency for the prevention of fires. Unless otherwise
specifically agreed to in writing, Landlord shall have no responsibility for the
maintenance of Tenant’s Communication Equipment, or any other infrastructure to
which Tenant’s Communications Equipment may be connected. Tenant agrees that, to
the extent any such service is interrupted, curtailed or discontinued,
notwithstanding that such may result from the fault or negligence of Landlord,
that Landlord shall have no obligation or liability with respect thereto. It
shall be the sole obligation of Tenant, at its expense, to obtain substitute
service(s) and notwithstanding anything to the contrary contained herein, Tenant
agrees to indemnify and hold Landlord harmless from any claim, liability, loss,
damage cost or expense, including attorney fees arising from, or connected
therewith. Tenant shall obtain insurance insuring it against any loss, damage,
cost or expense it suffers arising from any cessation, interruption,
discontinuance or termination of any communication or related service.
          Necessary Service Interruptions
          Landlord shall have the right, without incurring any liability to
Tenant, upon reasonable prior notice to Tenant, to interrupt or turn off
telecommunications facilities in the event of emergency or as necessary in
connection with repairs to the Building or installation of telecommunications
equipment for other Tenants of the Building.

2



--------------------------------------------------------------------------------



 



Removal of Equipment, Wiring and Other Facilities
          Any and all Communications Equipment installed in the Tenant’s
premises or elsewhere in the Building by, or on behalf of Tenant, shall be
removed prior to the expiration or earlier termination of the Lease term, by
Tenant at its sole cost and expense. Notwithstanding the aforesaid Landlord
shall have the right, upon written notice to Tenant given no later than thirty
(30) days prior to the expiration of the Lease term, (or five (5) days prior to
earlier expiration) to require Tenant to abandon and leave in place, without
additional payment to Tenant or credit against rent, and all communications
wiring and related infrastructure, or any selected components thereof, whether
located in the Tenant’s premises or elsewhere in the Building.
          New Provider Installations
          Unless all of the following conditions are satisfied to Landlord’s
satisfaction, it shall be reasonable to Landlord to refuse to give its approval:

  (i)   Landlord shall incur no expense;     (ii)   Provider shall supply
Landlord with such written indemnities, insurance, financial statements, and
such other items as Landlord reasonably determines to be necessary;     (iii)  
Provider agrees to abide by such rules and regulations, building and other
codes, job site rules and such other requirements as are reasonably determined
by Landlord;     (iv)   Landlord reasonably determines that there is sufficient
space;     (v)   Provider agrees to abide by Landlord’s requirements regarding
use of existing Building conduits and pipes or use of Building contractors;    
(vi)   Landlord receives from the provider such compensation as is reasonably
determined by Landlord to compensate it for space used in the Building for the
storage and maintenance of the provider’s equipment, for the fair market value
of provider’s access to the Building, and the costs which may reasonably be
expected to be incurred by Landlord;     (vii)   Provider agrees to deliver to
Landlord detailed “as built” plans;     (viii)   All of the foregoing matters
are documented in a written license agreement between Landlord and the provider.

          Limit of Default or Breach
          Notwithstanding any provision of the proceeding paragraphs to the
contrary, the refusal of Landlord to grant its approval to any prospective
communications provider shall not be deemed a default or breach by Landlord of
its obligation under this Lease unless and until Landlord is adjudicated to have
acted recklessly or maliciously with respect to Tenant’s request for approval,
and in that event, Tenant shall have no right to terminate the Lease,
entitlement to rent abatement, or any reimbursement for any loss or damage, all
of which Tenant hereby waives and releases Landlord from. Tenant’s sole and
exclusive remedy and recourse shall be to seek a judicial order of specific
performance compelling Landlord to grant its approval as to the prospective
provider in question. The provisions of this paragraph may be enforced solely by
Tenant and Landlord, are not for the benefit of any other party, and
specifically but without limitation, no telephone or communications provider
shall be deemed a third party beneficiary of this Lease.
          Limitation of Liability for Equipment Interference
          No Communications Equipment, wiring of any type installed by or at the
request of Tenant within the Tenant’s premises, on the roof, or elsewhere within
or on the Building shall cause interference to any equipment used by another
party or tenant and Tenant hereby assumes all liability related to such
interference and agrees to indemnify and hold Landlord harmless from any claim,
loss damage, cost or expense arising or connected therewith, including
reasonable attorney fees. Tenant shall exercise its best efforts, and shall
cooperate with Landlord and other parties, to promptly eliminate such
interference. In the event that Tenant is unable to do so, Tenant will
substitute alternative equipment which remedies the situation. If such
interference persists, Tenant shall discontinue the use of such equipment, and,
at Landlord’s discretion, remove such equipment. “

3



--------------------------------------------------------------------------------



 



          7. Owner shall extend a $3,000.00 Rent credit for painting the Demised
Premises to Tenant, to be applied after the work has been performed and Owner or
its representative has inspected same.
          8. Except as modified by this Agreement, all other provisions of the
Lease shall continue as stated in the Lease for the Modification and Extension
Period from August 1st, 2010 to July 31st, 2013, and all base periods for the
purpose of computing Additional Rent escalations or charges of any kind shall be
measured from the commencement date of the bases to July 31st, 2013 as though
the terms of the Lease had always included the Modification and Extension
Period.
          9. Except as modified by this Agreement, Tenant shall be required to
pay all Additional Rent as stated in the Lease during the Modification and
Extension Period.
          10. Execution of this Agreement by the Landlord shall not constitute a
waiver of or consent to any default, breach or condition that might ripen into a
default or breach and Landlord preserves any right or remedy it may have against
Tenant with respect thereto.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
first written above. By executing the within agreement, each party declares and
represents he/she has the expressed, apparent and actual authority to bind
himself/herself, and bind the entity herein above named. By executing the within
agreement each party acknowledges and understands the other party relies and has
acted based on the above stated representations.

                  /s/ Steven Albert       FIFTH AVENUE PARTNERS, L.P.      BY
STEVEN ALBERT, GENERAL PARTNER              /s/ John Torrens       INTERACTIVE
THERAPY GROUP CONSULTANTS, INC.      FEDERAL ID # 16-1503758
BY:        John Torrens
TITLE:  President
DATE:  May 21, 2010  

4